      Case 1:17-cv-02237-CCC-CA Document 72 Filed 03/02/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BASHEEM SMALLS,                          :   CIVIL ACTION NO. 1:17 -CV-2237
                                         :
                   Plaintiff             :   (Judge Conner)
                                         :
            v.                           :
                                         :
C.O. SASSAMAN, et al.,                   :
                                         :
                   Defendants            :

                                     ORDER

      AND NOW, this 2nd day of March, 2021, upon consideration of defendant’s

motion (Doc. 45) for summary judgment, and for the reasons set forth in the

accompanying Memorandum, it is hereby ORDERED that:

      1.    The motion (Doc. 45) is GRANTED.

      2.    The Clerk of Court is directed to ENTER judgment in favor of
            defendant Aaron Sassaman and against plaintiff.

      3.    The Clerk of Court is further directed to CLOSE this case.

      4.    Any appeal from this order is DEEMED frivolous and not taken in
            good faith. See 28 U.S.C. § 1915(a)(3).



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
